Citation Nr: 1610002	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  06-15 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1996 to February 1971, and from March 1971 to May 1972.

In an August 2005 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas denied the Veteran's claim for an increased rating for his service-connected right knee disability and the Veteran appealed that decision.  During the pendency of the appeal, the Veteran submitted a statement in which he asserted that he was unable to work because of his service-connected right knee disability.  In an October 2011 decision, the Board of Veterans' Appeals (Board) took jurisdiction of the Veteran's informal claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 477 (2009), and remanded the claim for a TDIU for further development.  A Supplemental Statement of the Case as to the Veteran's claim for TDIU was issued in July 2014, and the matter has since been returned to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Appellate Brief submitted in February 2016, the Veteran's representative acknowledged that the Veteran failed to meet the schedular criteria for a TDIU under 38 C.F.R. 4.16(a) (2015), and requested that VA afford the Veteran a new VA examination because the Veteran's right knee disability had increased in severity, to include its impact on his ability to work.  In light of the foregoing, the Board finds that a remand is necessary to afford the Veteran a VA examination to assess the Veteran's current occupational functional limitations caused by his service-connected disabilities.

Lastly, any outstanding, pertinent VA and private medical records should be identified and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request authorization to obtain any private treatment records that may support the Veteran's claims.  

2.  Obtain all outstanding, pertinent VA medical records and associate them with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified.

3.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim. The claims file should be made available to the examiner, and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, and if so, when he was rendered unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Then, readjudicate the claim of entitlement to a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






